NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

JAMES S. CAUSEY,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-4694
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 19, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Michelle Sisco,
Judge.



PER CURIAM.

             Affirmed. See Causey v. State, 110 So. 3d 448 (Fla. 2d DCA 2012) (table

decision); Harris v. State, 777 So. 2d 994 (Fla. 2d DCA 2000); Edwards v. State, 765

So. 2d 222 (Fla. 2d DCA 2000); Teart v. State, 866 So. 2d 145 (Fla. 1st DCA 2004);

Sherwood v. State, 745 So. 2d 378 (Fla. 4th DCA 1999).



SILBERMAN, BLACK, and SMITH,JJ., Concur.